694 N.W.2d 57 (2005)
472 Mich. 883
Sharon BARNES and Tim Barnes, Plaintiffs-Appellees,
v.
Dr. Ivana VETTRAINO, Dr. William Blessed, Providence Hospital, and Michael Roth, M.D., Defendants-Appellants, and
Jane Doe, Defendant.
Docket Nos. 123661 & (68). COA No. 235357.
Supreme Court of Michigan.
April 1, 2005.
On order of the Court, leave to appeal having been granted and the Court having considered the briefs and oral arguments of the parties, the order of July 15, 2004 which granted leave to appeal is VACATED and leave to appeal is DENIED, because the Court is no longer persuaded the questions presented should be reviewed by this Court. If plaintiffs do prevail, they should be allowed to recover those damages that are common to medical malpractice actions, but not those damages that are a function of the destruction of the fetus, because an award of the latter type of damages would be violative of Michigan's clear public policy against abortions. People v. Bricker, 389 Mich. 524, 529, 208 N.W.2d 172 (1973), construing Roe v. Wade, 410 U.S. 113, 93 S. Ct. 705, 35 L. Ed. 2d 147 (1973). Plaintiffs' motion to allow amended statement of facts is DENIED as moot.
MICHAEL F. CAVANAGH, J., concurs and states as follows:
As I do not find contrary to public policy that we should allow enforcement of liability against negligent health care professionals in cases such as this, I concur that leave was improvidently granted and should be denied.
MARILYN J. KELLY J., joins the statement of MICHAEL F. CAVANAGH, J.